[J-57A-2017, J-57B-2017 and J-57C-2017]
               IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,       :   No. 10 EAP 2017
                                    :
                 Appellant          :   Appeal from the Judgment of Superior
                                    :   Court entered on June 6, 2016 at 3014
                                    :   EDA 2014 (reargument denied August
          v.                        :   2, 2016) affirming the October 9, 2014
                                    :   Order of the Court of Common Pleas,
                                    :   Philadelphia County, Criminal Division
JAWAYNE K. BROWN,                   :   at Nos. CP-51-CR-0102174-2005 and
                                    :   CP-51-CR-0609071-2006.
                 Appellee           :
                                    :   ARGUED: September 12, 2017

COMMONWEALTH OF PENNSYLVANIA,       :   No. 11 EAP 2017
                                    :
                 Appellant          :   Appeal from the Judgment of Superior
                                    :   Court entered on June 6, 2016 at 3046
                                    :   EDA 2014 (reargument denied August
          v.                        :   2, 2016) affirming the October 9, 2014
                                    :   Order of the Court of Common Pleas,
                                    :   Philadelphia County, Criminal Division
RICHARD BROWN,                      :   at No. CP-51-CR-0102173-2005.
                                    :
                 Appellee           :   ARGUED: September 12, 2017

COMMONWEALTH OF PENNSYLVANIA,       :   No. 12 EAP 2017
                                    :
                 Appellant          :   Appeal from the Judgment of Superior
                                    :   Court entered on June 6, 2016 at 3054
                                    :   EDA 2014 (reargument denied August
          v.                        :   2, 2016) affirming the October 9, 2014
                                    :   Order of the Court of Common Pleas,
                                    :   Philadelphia County, Criminal Division
AQUIL BOND,                         :   at No. CP-51-CR-0102171-2005.
                                    :
                 Appellee           :   ARGUED: September 12, 2017
                                        ORDER

PER CURIAM
       AND NOW, this 21st day of February, 2018, the appeal is DISMISSED as having

been improvidently granted.

       Justice Dougherty files a concurring statement.

       Justices Donohue and Mundy did not participate in the consideration or decision

of this case.




                     [J-57A-2017, J-57B-2017 and J-57C-2017] - 2